Citation Nr: 0411404	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-18 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation higher than 70 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1966 to March 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO 
initially granted service connection for PTSD and awarded a 10 
percent rating from August 26, 2002.  By a November 2003 rating 
action, the RO increased the veteran's award to 70 percent, 
effective from August 26, 2002.  

The United States Court of Appeals for Veterans Claims (Court) has 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a grant 
of service connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  Inasmuch as the question currently under consideration 
was placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board has 
characterized the rating issue on appeal as set forth above.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of occupational and social 
impairment with deficiencies in most areas.  

2.  The veteran's PTSD has not caused total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

An examination was conducted for VA in April 2003.  The 
examination report shows that the veteran appeared his stated age 
and displayed good grooming and hygiene.  Psychomotor activity was 
within normal limits and the veteran was cooperative.  Affect was 
full and his eye contact was good.  His mood was considered 
euthymic, and his speech was normal in both rate and cadence.  
Thought processes were logical and organized; content was devoid 
of internal stimulation and was not delusional.  Insight and 
judgment were good, and the examiner concluded that the veteran 
was not a danger to himself, to others, or to property.  The 
examiner assigned a global assessment of functioning (GAF) score 
of 60.  

The veteran was afforded another examination in October 2003.  The 
examiner found that the veteran was very shy, looking at the floor 
after introductions were over.  The examiner noted that the 
veteran had average grooming, presented himself as an honest 
historian, but he was difficult to establish communication with 
because of his anxiety.  The veteran often mumbled under his 
breath and admitted to hearing things others did not, though he 
would not discuss the subject further.  The examiner recorded that 
the veteran had many problems remembering dates, though current 
memory was intact for current events and orientation.  The veteran 
appeared alert and sober.  The examiner noted that the veteran 
denied any delusions.  The veteran's speech was notable for its 
lack of fluency, as he stumbled on words, could not remember 
dates, and repeated himself frequently.  He sighed and could not 
give a relaxed answer at any time.  The examiner also noted that 
the veteran's mood was anxious and mildly depressed, and that he 
blamed himself for everything, including the failure of his 
marriage, a poor relationship with his daughters, and his 
inability to find a more stable job than the one he had, which was 
obtained through a temp agency.  The veteran denied suicidal 
thoughts and delusions of guilt, notwithstanding that he admitted 
that he generally felt guilty.  The veteran also admitted to 
having obsessions about germs, and he frequently checked the doors 
and windows in his house, even if his girlfriend told him that she 
had already locked up for the night.  The veteran denied that 
these obsessions caused any functional or relationship problems.

The veteran admitted to the examiner that he has been a loner 
since returning from the service and did not enjoy going out of 
the house anymore, which resulted in his losing the company and 
support of fellow veterans with whom he once had a rapport.  He 
admitted that he drank too much, and that he had war-related 
nightmares about once per month.  The veteran was divorced and was 
living with his girlfriend; he reported that he had not seen his 
daughters in 6 or 8 years, and did not see his two sisters or his 
brother very often.  He envied his girlfriend who had a big family 
she enjoyed being around.  The veteran also reported that he had 
been employed through a temp agency for many years, but had been 
laid off due to a general downturn.  The veteran reported to this 
examiner that he had returned to his former job about 5 months 
prior to the examination, and that he liked his job because it was 
solitary work that was routine and quiet.  He reported to the 
examiner that he had not missed any days because of alcohol use.  

The examiner found that the veteran had PTSD and that it was 
"quite disabling."  A GAF score of 40 was assigned, which 
reflected the veteran's moderately severe anxiety and poor 
communication.  The examiner noted that, if the veteran were not 
able to maintain his occupation due to his symptoms of anxiety or 
depression, his score would be lower.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by diagnostic codes.  38 C.F.R. § 4.27 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In this case, the veteran is evaluated for PTSD under 38 C.F.R. § 
4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a 70 
percent rating is for consideration where there is occupational 
and social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or work-like setting); and inability to establish and maintain 
effective relationships.  A 100 percent evaluation is assigned 
where there is total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

In assessing the evidence of record, it is important to note that 
the GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DSM-IV, p. 32).  A GAF score of 31 - 40 is defined as "Some 
impairment in reality testing or communication (e.g., speech is at 
times illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school."  Id.

The Board finds that the veteran's symptomatology satisfies the 
criteria for a 70 percent rating under 38 C.F.R. § 4.130, 
diagnostic Code 9411.  The veteran has been shown to have had some 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  obsessional rituals which may 
interfere with routine activities, as evidenced by his obsession 
with germs and frequently checking to see that his doors and 
windows are locked; speech intermittently illogical, obscure, or 
irrelevant, as was noted by the October 2003 examiner; near-
continuous depression, noted as mild by the examiner; difficulty 
in adapting to stressful circumstances including work or work-like 
setting, as evidenced by the veteran's desire to work in 
isolation; and inability to establish and maintain effective 
relationships, as evidenced by the veteran's estrangement from his 
daughters and siblings, and his desire to remain at home at the 
expense of giving up once important relationships with fellow 
veterans.  

The Board finds that the veteran does not satisfy the criteria for 
a 100 percent rating.  The evidence shows that the veteran does 
not experience problems such as those enumerated by the criteria 
for a total rating under Diagnostic Code 9411.  The veteran is 
employed, and while his social impairment is significant, as 
evidenced by his estrangement from siblings and children and his 
preference for solitary work, the evidence does not show that he 
is totally impaired.  He has not experienced problems such as 
persistent delusions, grossly inappropriate behavior, 
disorientation, or significant memory loss.  The examiner 
specifically noted that the veteran denied suicidal thoughts.  His 
mood was anxious and he was mildly depressed, but there has been 
no indication that he is a danger to himself or others, or that he 
at times cannot maintain minimal personal hygiene.  In sum, the 
veteran's symptoms are more akin to those characteristic of a 
rating less than 100 percent.  The preponderance of the evidence 
is therefore against the claim, and as a result, the benefit-of-
the-doubt doctrine codified at 38 C.F.R. § 3.102 (2003) does not 
apply.

In adjudicating this issue, the Board has considered the 
provisions of the Veteran's Claims Assistance Act (VCAA), which 
was signed into law on November 9, 2000.  On August 29, 2001, VA 
promulgated final regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will attempt 
to obtain on behalf of the claimant.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In this case, as noted in the introduction above, service 
connection was granted in May 2003.  Previously, by a September 
2002 letter, the RO satisfied the VCAA notice requirements with 
respect to the claim of service connection.  Although a VCAA 
notification letter on the question of entitlement to a higher 
rating was not issued prior to the May 2003 adjudication, or 
thereafter, none was required.  VAOPGCPREC 8-2003.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records (SMRs), the 
pertinent parts of the veteran's service records, and records of 
treatment from various VA facilities.  The veteran was afforded 
two VA examinations to determine his eligibility for service 
connection and the appropriate rating for PTSD.  Given the 
standard of the regulation, the Board finds that VA has no duty to 
assist that was unmet.


ORDER

Entitlement to an initial evaluation higher than 70 percent for 
post-traumatic stress disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



